UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-4831


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHANDRA SPIGNER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:06-cr-00665-MBS-1)


Submitted:   May 21, 2010                  Decided:    June 18, 2010


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Winston David Holliday, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chandra     Spigner       pled   guilty     to    embezzlement,         in

violation of 18 U.S.C.A. § 657 (West Supp. 2009).                     The district

court sentenced her to thirty-seven months of imprisonment, the

bottom of the advisory sentencing guidelines range.                        On appeal,

Spigner’s counsel has filed a brief in accordance with Anders v.

California,      386    U.S.   738   (1967),    stating     that,    in    his     view,

there are no meritorious issues for appeal.                     Counsel questions,

however, whether the district court fully complied with Rule 11

of     the    Federal    Rules     of    Criminal     Procedure      in     accepting

Spigner’s guilty plea and whether the court adequately explained

the chosen sentence.           Spigner filed a pro se supplemental brief. ∗

Finding no reversible error, we affirm.

              Counsel    questions      whether     the   district    court        fully

complied with Rule 11 in accepting Spigner’s guilty plea.                            We

have       carefully    reviewed     the   record     and      conclude     that    the

district      court    fully   complied     with    the   mandates    of    Rule     11.

Moreover, the district court ensured that Spigner’s guilty plea

       ∗
        Spigner   asserts  that   counsel  provided   ineffective
assistance.    This court “may address [claims of ineffective
assistance]   on    direct   appeal   only   if   the    lawyer’s
ineffectiveness conclusively appears from the record.”     United
States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).      Our
review of the record leads us to conclude that counsel’s
ineffectiveness does not conclusively appear from the record.
Thus, we decline to review Spigner’s ineffective assistance
claims on direct appeal.



                                           2
was knowing and voluntary and supported by a sufficient factual

basis.    See United States v. DeFusco, 949 F.2d 114, 116, 119-20

(4th Cir. 1991).      We therefore affirm Spigner’s conviction.

            Next,    counsel    questions    whether    the   district     court

provided an individualized explanation for the sentence imposed.

An appellate court reviews a sentence for reasonableness under

an    abuse-of-discretion      standard.      Gall v.   United     States,   552

U.S. 38, 51 (2007).        This review requires consideration of both

the    procedural   and   substantive      reasonableness     of   a   sentence.

Id.    This court must assess whether the district court properly

calculated the advisory guidelines range, considered the factors

set forth in 18 U.S.C. § 3553(a) (2006), analyzed any arguments

presented     by    the   parties,   and     sufficiently      explained     the

selected sentence.        Id. at 49-50; see United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010); United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009).         If there is no procedural error, the

appellate court reviews the substantive reasonableness of the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”    United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

            Here, Spigner preserved her challenge to the adequacy

of the court’s explanation of the chosen sentence by arguing in

                                      3
the    district       court       for   a   variance         sentence      of   twenty-four

months.    Lynn, 592 F.3d at 578.                     Thus, we review her claim for

an abuse of discretion.                 Id. at 579.          Our review of the record

on appeal convinces us that the district court did not abuse its

discretion in explaining the chosen sentence.                          Id. at 576 (“[I]n

explaining a sentencing decision, a court need not robotically

tick    through       § 3553(a)’s         every       subsection,     particularly         when

imposing    a     within-Guidelines              sentence.”)        (internal      quotation

marks and citation omitted).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm         the   district        court’s     judgment.         We   deny

Spigner’s motion to appoint new counsel.                            This court requires

that counsel inform his client, in writing, of the right to

petition    the    Supreme         Court    of       the   United    States     for    further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move       in    this     court      for   leave    to    withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was    served    on    the    client.            We    dispense     with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                      AFFIRMED

                                                 4